DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 01/25/2021. The information disclosure statement(s) have/has been considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan (JP) on 01/27/2020.
Status of Application
	Claims 1-13 are pending. Claims 1-13 will be examined.  Claims 1 and 10 are independent claims. This Non-Final Office action is in response to the “Claims” dated 01/25/2021.
Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim limitations “position detector” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “detector” coupled with functional language “position” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3, and 10, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims1, 3, and 10, all recite 1, 3, and 10,. In the specification, paragraph 40, and FIG. 2, the controller 11 includes various processors including a position detector 112, and the controller is well known as a structure containing processors.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TORII, US 5,938,704, herein further known as Torii.
Regarding claim 1, Torii discloses a traveling body (column 1, line 61-64, column 4, line 26, vehicle) comprising: a position detector (column 1, line 61) that detects a position of the traveling body while the traveling body is traveling (column 1, line 61-67); a traveling controller (column 4, line 27, control device) that switches  (column 4, line 31-36) between a first traveling method ((column 1, line 54-57, magnetic guidance)  in which the traveling body (column 1, lines 61-64, column 4, line 26, vehicle) is made to travel along a guide member laid on a traveling route by detecting the guide member (column 7, lines 65-67)  and a second traveling method (column 6, lines 30-35, by D-GPS, or dead reckoning) in which the traveling body (column 1, line 61-64, column 4, line 26, vehicle) is made to travel based on the position detected by the position detector without depending on the guide member   (column 6, lines 30-35, by D-GPS, or dead reckoning); and a determination processor (column 6, lines 7-10, running control) that determines a detection state (column 10, lines 25-30, end mark detected/not detected) of the guide member (column 5, line 65, magnetic rail), wherein when the determination processor (column 6, lines 7-10, running control) determines that the detection state of the guide member is a state in which the traveling body cannot travel by the first traveling method (column 10, lines 15-30, magnetic rail end mark detected), the traveling controller switches from the first traveling method to the second traveling method  (column 9, line 65 - column 10, line 15).
Regarding claim 13, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 13 can clearly perform on the apparatus of claim 1. Therefore, claim 13 is rejected under the same rationale as claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Torii, in view of TAIKE et al., JP 2012174032, herein further known as Taike.
Regarding claim 2, Torii discloses all elements of claim 1 above.
However, Torii does not explicitly state the determination processor determines whether or not the traveling body has been derailed from the guide member based on the detection state of the guide member, and when the determination processor determines that the traveling body has been derailed from the guide member, the traveling controller causes the traveling body to travel by the second traveling method and to return to the position of the guide member.
Taike teaches the determination processor (paragraph [0050] CPU) determines whether or not the traveling body (paragraph [0031], transportation vehicle, a carrier robot) has been derailed from the guide member (paragraph [0007-0008], position error over the virtual guide wire) based on the detection state (paragraph [0035], sensors, guide deviation (position error)) of the guide member (paragraph [0007], guide wire, detection means, and paragraph [0035], guide wire), and when the determination processor (paragraph [0050]) determines that the traveling body (paragraph [0031], transportation vehicle, a carrier robot) has been derailed from the guide member paragraph [0007-0008], position error over the virtual guide wire), the traveling controller (paragraph [0050]) causes the traveling body to travel by the second traveling method (paragraph [0003] dead navigation (dead reckoning navigation) is used) and to return to the position of the guide member (paragraph [0006], [0029], [0096] switched from or change from dead navigation (dead reckoning navigation) to an derivation system, paragraph [0002] derivation system, magnetic tape is a guide wire).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including the determination processor determines whether or not the traveling body has been derailed from the guide member based on the detection state of the guide member, and when the determination processor determines that the traveling body has been derailed from the guide member, the traveling controller causes the traveling body to travel by the second traveling method and to return to the position of the guide member as taught by Taike.
One would be motivated to modify Torii in view of  Taike for the reasons stated in Taike for a more robust system with detection means for detecting a positional deviation from an induction line.  Furthermore, more robust system will more smoothly run a conveying machine along a guide wire as a system which moves a conveying machine to the target point from a certain point.
Additionally, the claimed invention is merely a combination of known elements of mobile device, a control method of the mobile device, and a program capable of smoothly switching from dead reckoning navigation to an induction system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Torii and Taike disclose all elements of claim 2 above.
	Torii discloses further the position detector detects the position of the traveling body while the traveling body is traveling (column 1, line 61-67) by the first traveling method ((column 1, line 54-57, magnetic guidance) and the position of the traveling body while the traveling body is traveling (column 1, line 61-67) by the second traveling method (column 6, lines 30-35, by D-GPS, or dead reckoning), and in the second traveling method (column 6, lines 30-35, by D-GPS, or dead reckoning), the traveling controller generates a return route (column 9, lines 25-35).
However, Torii does not explicitly state the traveling body is returned to the position of the guide member to travel the traveling body along the generated route, based on the information regarding the position detected by the position detector and information regarding a derailment position where the traveling body is derailed from the guide member.
	Taike teaches the traveling body (paragraph [0031], transportation vehicle, a carrier robot) is returned to the position of the guide member to travel the traveling body along the generated route (paragraph [0006], [0029], [0096] switched from or change from dead navigation to an derivation system), based on the information regarding the position detected by the position detector (paragraph [0035], sensors, guide deviation (position error)) and information regarding a derailment position where the traveling body is derailed from the guide member (paragraph [0007-0008], position error over the virtual guide wire).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including the determination processor determines whether or not the traveling body has been derailed from the guide member based on the detection state of the guide member, and when the determination processor determines that the traveling body has been derailed from the guide member, the traveling controller causes the traveling body to travel by the second traveling method and to return to the position of the guide member as taught by Taike.
One would be motivated to modify Torii in view of  Taike for the reasons stated in Taike for a more robust system with detection means for detecting a positional deviation from an induction line.  Furthermore, more robust system will more smoothly run a conveying machine along a guide wire as a system which moves a conveying machine to the target point from a certain point.
Additionally, the claimed invention is merely a combination of known elements of mobile device, a control method of the mobile device, and a program capable of smoothly switching from dead reckoning navigation to an induction system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Torii and Taike disclose all elements of claim 3 above.
	Torii discloses further the traveling controller (column 4, line 27, control device) further generates the return route (column 9, lines 25-35) based on information regarding a direction (column 5, lines 25-35).
	However, Torii does not explicitly state the traveling body is derailed from the guide member.
	Taike teaches the traveling body is derailed from the guide member (paragraph [0007-0008], position error over the virtual guide wire, and (paragraph [0066], [0096], broken lines)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including the traveling body is derailed from the guide member as taught by Taike.
One would be motivated to modify Torii in view of  Taike for the reasons stated in Taike for a more robust system with detection means for detecting a positional deviation from an induction line.  Furthermore, more robust system will more smoothly run a conveying machine along a guide wire as a system which moves a conveying machine to the target point from a certain point.
Additionally, the claimed invention is merely a combination of known elements of mobile device, a control method of the mobile device, and a program capable of smoothly switching from dead reckoning navigation to an induction system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, the combination of Torii and Taike disclose all elements of claim 3 above.
However, Torii does not explicitly state the traveling controller generates the return route for returning the traveling body to a position on a traveling direction side where the traveling body should travel, rather than the derailment position of the guide member.
Taike teaches the traveling controller generates the return route (paragraph [0096] steering) for returning the traveling body to a position on a traveling direction side where the traveling body should travel  (paragraph [0066], curved portion dead navigation), rather than the derailment position of the guide member (paragraph [0096], navigation from dead navigation to an derivation system, paragraph [0002] derivation system, magnetic tape is a guide wire).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including the traveling controller generates the return route for returning the traveling body to a position on a traveling direction side where the traveling body should travel, rather than the derailment position of the guide member as taught by Taike.
One would be motivated to modify Torii in view of  Taike for the reasons stated in Taike for a more robust system with detection means for detecting a positional deviation from an induction line.  Furthermore, more robust system will more smoothly run a conveying machine along a guide wire as a system which moves a conveying machine to the target point from a certain point.
Additionally, the claimed invention is merely a combination of known elements of mobile device, a control method of the mobile device, and a program capable of smoothly switching from dead reckoning navigation to an induction system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Torii and Taike disclose all elements of claim 2 above.
However, Torii does not explicitly state the determination processor determines whether or not the traveling body has returned to the position of the guide member after the traveling body has been derailed from the guide member, and when the determination processor determines that the traveling body has returned to the position of the guide member, the traveling controller switches from the second traveling method to the first traveling method.
Taike teaches the determination processor determines whether or not the traveling body has returned to the position of the guide member after the traveling body has been derailed from the guide member (paragraph [0093-0095]), and when the determination processor determines that the traveling body has returned to the position of the guide member (paragraph [0093-0095]), the traveling controller switches from the second traveling method to the first traveling method (paragraph [0096]).
	It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including the traveling body is derailed from the guide member as taught by Taike.
One would be motivated to modify Torii in view of  Taike for the reasons stated in Taike for a more robust system with detection means for detecting a positional deviation from an induction line.  Furthermore, more robust system will more smoothly run a conveying machine along a guide wire as a system which moves a conveying machine to the target point from a certain point.
Additionally, the claimed invention is merely a combination of known elements of mobile device, a control method of the mobile device, and a program capable of smoothly switching from dead reckoning navigation to an induction system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Torii and Taike, further in view of FARDI, US  20100104138, herein further known as Fardi.
Regarding claim 7, the combination of Torii and Taike disclose all elements of claim 1 above.
Torii discloses an obstacle detector detects an obstacle  (column 3, lines 53-60).
However, Torii does not explicitly state an obstacle detector that sets a detection range around the traveling body and detects an obstacle in the detection range, and wherein the obstacle detector causes a first detection range corresponding to the first traveling method and a second detection range corresponding to the second traveling method to be different from each other.
Fardi teaches an obstacle detector (paragraphs [0002], [0007], radar) that sets a detection range around the traveling body (paragraphs, [0002] [0006-0008], periphery of vehicle) and detects an obstacle (paragraphs, [0002] [0007-0008], object) in the detection range (paragraphs [0007], range of periphery, [0008-0011], and [0014-0019], monitoring range). 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including an obstacle detector that sets a detection range around the traveling body and detects an obstacle in the detection range, and wherein the obstacle detector causes a first detection range and a second detection range as taught by Fardi.
One would be motivated to modify Torii in view of  Fardi for the reasons stated in Fardi paragraph [0005], a more robust system to detect an image portion of the object which may not be included in the image area if the object is difficult to reflect the radar beams.
Additionally, the claimed invention is merely a combination of known elements of vehicle periphery motoring device which monitors a vehicle periphery by detecting a monitoring object located in a periphery of a vehicle according to a distance information,  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore,  Taike teaches the first traveling method (column 9, line 65 - column 10, line 15), and second traveling method to be different from each other (column 10, lines 15-30, magnetic rail).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including the first traveling method, and second traveling method to be different from each other as taught by Taike.
One would be motivated to modify Torii in view of  Taike for the reasons stated in Taike for a more robust system with detection means for detecting a positional deviation from an induction line.  Furthermore, more robust system will more smoothly run a conveying machine along a guide wire as a system which moves a conveying machine to the target point from a certain point.
Additionally, the claimed invention is merely a combination of known elements of mobile device, a control method of the mobile device, and a program capable of smoothly switching from dead reckoning navigation to an induction system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Torii, Taike, and Fardi, further in view of MASUTANI et al., US  20160016512, herein further known as Masutani.
Regarding claim 8, the combination of Torii, Taike, and Fardi, disclose all elements of claim 7 above.
However, Torii does not explicitly state the obstacle detector sets the first detection range to a specific range including the front of the traveling body, and sets the second detection range to a range that surrounds an entire circumference of the traveling body.
Fardi teaches the obstacle detector (paragraphs [0002], [0007], radar) sets the first detection range (paragraphs [0007]) to a specific range (paragraphs [0007], range of periphery, [0008-0011], and [0014-0019], monitoring range) including the front of the traveling body (paragraphs [0043-0045]), and sets the second detection range (paragraphs [0007], [0008-0011], and [0014], [0016-0017]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including an obstacle detector that sets a detection range around the traveling body and detects an obstacle in the detection range, and wherein the obstacle detector causes a first detection range and a second detection range as taught by Fardi.
One would be motivated to modify Torii in view of  Fardi for the reasons stated in Fardi paragraph [0005], a more robust system to detect an image portion of the object which may not be included in the image area if the object is difficult to reflect the radar beams.
Additionally, the claimed invention is merely a combination of known elements of vehicle periphery motoring device which monitors a vehicle periphery by detecting a monitoring object located in a periphery of a vehicle according to a distance information,  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Masutani teaches a range that surrounds an entire circumference of the traveling body (paragraph [0068]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including a range that surrounds an entire circumference of the traveling body as taught by Masutani.
One would be motivated to modify Torii in view of  Masutani for the reasons stated in Masutani paragraph [0007], a more robust system to reliably detect the object existing in the periphery of the working vehicle and existing in the region supposed as the operation range of the working vehicle and to cause the operator to easily recognize the object.
Additionally, the claimed invention is merely a combination of known elements of technology of monitoring a perimeter of a working vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Torii and Taike, further in view of HUANG et al., , US  20100104138, herein further known as Huang.
Regarding claim 9, the combination of Torii, and Taike, disclose all elements of claim2 above.
Torri discloses switching to the second traveling method (column 6, lines 30-35, by D-GPS, or dead reckoning).
However, Torii does not explicitly state the traveling controller stops the traveling body when the traveling body does not return to the position of the guide member even if the traveling body is caused to travel for a predetermined time or a predetermined distance.
Huang teaches the traveling controller stops the traveling body when the traveling body does not return to the position of the guide member even if the traveling body is caused to travel for a predetermined time or a predetermined distance (paragraph [0034]) (wherein the straight line is interpreted as the guide member).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including the traveling controller stops the traveling body when the traveling body does not return to the position of the guide member even if the traveling body is caused to travel for a predetermined time or a predetermined distance as taught by Huang.
One would be motivated to modify Torii in view of Huang for the reasons stated in Huang a more robust method for the robot to return to the base directly under piloting of the intermediate signal instead of walking along a preset path.
Additionally, the claimed invention is merely a combination of known elements of intelligent robots, and particularly to a method for controlling a robot to return to a base, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 10, and 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Torii and Taike, further in view of HEHN et al., , US  20220161800, herein further known as Hehn.
Regarding claim 10, Torii discloses a traveling system (columns 1 and 2, autonomous running control system) comprising: a position detector that detects a position of a first traveling body while the first traveling body travels along a guide member laid on a traveling route (column 3, lines 10-20), an output processor that outputs information regarding a derailment position where the first traveling body has been derailed (column 3, lines 10-20) (wherein the position is recorded along all positions of the travel, the derailment position information is output).
However, Torii does not explicitly state a determination processor that determines whether or not the first traveling body has been derailed from the guide member; a traveling controller that controls the first traveling body to return to a position of the guide member, when the determination processor determines that the first traveling body has been derailed from the guide member; an output processor that outputs information regarding a derailment position where the first traveling body has been derailed from the guide member and an instruction to switch to low-speed traveling, to a second traveling body following the first traveling body, when the determination processor determines that the first traveling body has been derailed from the guide member.
Taike teaches the determination processor (paragraph [0050] CPU) determines whether or not the traveling body (paragraph [0031], transportation vehicle, a carrier robot) has been derailed from the guide member (paragraph [0007-0008], position error over the virtual guide wire); a traveling controller that controls the first traveling body to return to a position of the guide member when the determination processor determines that the first traveling body has been derailed from the guide member (paragraph [0006], [0029], [0096] switched from or change from dead navigation (dead reckoning navigation) to an derivation system, paragraph [0002] derivation system, magnetic tape is a guide wire), and the determination processor determines that the first traveling body has been derailed from the guide member (paragraph [0007-0008], position error over the virtual guide wire).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including the determination processor determines whether or not the traveling body has been derailed from the guide member; a traveling controller that controls the first traveling body to return to a position of the guide member when the determination processor determines that the first traveling body has been derailed from the guide member, and the determination processor determines that the first traveling body has been derailed from the guide member as taught by Taike.
One would be motivated to modify Torii in view of  Taike for the reasons stated in Taike for a more robust system with detection means for detecting a positional deviation from an induction line.  Furthermore, more robust system will more smoothly run a conveying machine along a guide wire as a system which moves a conveying machine to the target point from a certain point.
Additionally, the claimed invention is merely a combination of known elements of mobile device, a control method of the mobile device, and a program capable of smoothly switching from dead reckoning navigation to an induction system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Hehn teaches an instruction to switch to low-speed traveling, to a second traveling body following the first traveling body (claim 12).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Torii by including an instruction to switch to low-speed traveling, to a second traveling body following the first traveling body as taught by Hehn.
One would be motivated to modify Torii in view of  Hehn for the reasons stated in Hehn paragraph [0002], a more robust method to reduce dangers during transit not only for those who intend to carry out the driving maneuver, but also for vehicles that accidentally come into the vicinity of the vehicle carrying out the driving maneuver.
Additionally, the claimed invention is merely a combination of known methods for carrying out a driving maneuver involving a first vehicle and a plurality of second vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, all limitations have been examined with respect to the apparatus in claim 9 and system in claim 10. The system in claim 11 can clearly perform the same as the apparatus in claim 9 and system in claim 10. Therefore, claim 11 is rejected under the same rationale as apparatus in claim 9 and system in claim 10.
Regarding claim 12, all limitations have been examined with respect to the apparatus in claim 7. The apparatus in claim 7 can clearly perform the same as the system of claim 12. Therefore, claim 12 is rejected under the same rationale as claims 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./            Examiner, Art Unit 3669       

/JESS WHITTINGTON/            Examiner, Art Unit 3669